Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated January 25, 2022 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated November 2, 2021.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons et al., US 2014/0302915 A1 (hereinafter Lyons).

Regarding Claim 1 (Currently Amended):  Lyons discloses a gaming establishment component comprising:
a first interface configured to communicate with a mobile device (Lyons, (5) a 3G/4G or WiFi network with data connectivity between the phone and the Tableview system [0418]);
a processor (Lyons, cabinet housing 420 houses a processor [0223]); and

monitor for an occurrence of a mobile device service window triggering event (Lyons, some embodiments provide: (1) the use of the phone as a way of finding objects in a casino, (2) the ability to reserve games from the phone, and unlock the games with a PIN, (3) notification when games become available, and (4) the ability to find other players, and the games that they are playing [0157]), and 
responsive to the occurrence of the mobile device service window triggering event, wirelessly communicate, via the first interface and to the mobile device, first data associated with a service window (Lyons, once installed and configured, the mobile application for the Virtual Ticket System may be enabled for "push notifications"; this is a class of signals that is supported by all major phone platforms; a push notification is a signal that causes the application to become active, and can be sent over the internet; once active, the application may communicate with a server interactively; on this embodiment, the server is connected to the casino CMS [0379]), wherein the mobile device is distinct from the gaming establishment component, the mobile device is distinct from any electronic gaming machine, and when received by the mobile device (Lyons [Fig. 27]), the first data causes a mobile device application of the mobile device to display the service window independent of any input received by an input device of the mobile device to display the service window (Lyons, some embodiments provide features that include, by way of example only: (1) enabling players to quickly find objects of interest, (2) increasing casino revenue by helping players find their favorite games quicker, (3) enabling players to reserve games from their phone, (4) leveraging technology that players already have, and (5) utilizing a system that is inexpensive to deploy, since it does not require any new infrastructure; in other aspects, some embodiments provide: (1) the use of the phone as a way of finding objects in a casino, (2) the ability to reserve games from the phone, 

Regarding Claim 2 (Original):  Lyons further discloses wherein the mobile device service window triggering event occurs based on an event associated with an electronic gaming machine in communication, via a second interface, with a gaming establishment server (Lyons, some embodiments provide: ... (3) notification when games become available [0157]).

Regarding Claim 3 (Original):  Lyons further discloses wherein the mobile device service window triggering event occurs based on information to be displayed by the service window (Lyons, referring now of FIG. 7, in another aspect of a gaming system having augmented reality viewing capabilities, the pop-up window also enables a player to "reserve" a gaming machine; some embodiments provide: ... (3) notification when games become available [0157]).

Regarding Claim 4 (Original):  Lyons further discloses wherein the mobile device service window triggering event occurs via a mobile device application of the mobile device, the mobile device application comprising a location based digital wallet enabled application (Lyons, once installed and configured, the mobile application for the Virtual Ticket System may be enabled for "push notifications"; this is a class of signals that is supported by all major phone platforms; a push notification is a signal that causes the application to become active, and can be sent over the internet; once active, the application may communicate with a server interactively; on this embodiment, the server is connected to the casino CMS [0379]).

Regarding Claim 5 (Original):  Lyons further discloses wherein the mobile device service window triggering event comprises an event selected by a player (Lyons, some 

Regarding Claim 6 (Original):  Lyons further discloses wherein the mobile device service window triggering event comprises an event selected by a gaming establishment operator (Lyons, if a low (or high) credit limit is reached, a push notification is sent to the mobile device requesting (or sending) funds; in one implementation, the mobile device does not need to ask for further authentication at this point, but may ask to confirm the amount of transfer [0389]).

Regarding Claim 7 (Original):  Lyons further discloses wherein when executed by the processor after the occurrence of the mobile device service window triggering event, the instructions cause the processor to communicate, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine displaying an indication associated with the display of the service window (Lyons, the pop-up window also enables a player to "reserve" a gaming machine; reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature; if a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine; preferably, the CMS generates a PIN and transmits this PIN to the gaming machine and back to the phone; this PIN is displayed on the phone, as shown in FIG. 7; the gaming machine then locks up for a period of time to give the player time to walk over; when the player reaches the gaming machine, he or she enters the matching PIN and the game is unlocked [0151]).

Regarding Claim 8 (Original):  Lyons further discloses wherein when executed by the processor after the first data is wirelessly communicated to the mobile device, the instructions cause the processor to communicate, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine ceasing to display the service window (Lyons, the pop-up window also enables a player to "reserve" a gaming machine; reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature; if a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine; preferably, the CMS generates a PIN and transmits this PIN to the gaming machine and back to the phone; this PIN is displayed on the phone, as shown in FIG. 7; the gaming machine then locks up for a period of time to give the player time to walk over; when the player reaches the gaming machine, he or she enters the matching PIN and the game is unlocked; once the time limit is reached, the gaming machine automatically unlocks to prevent the gaming machine from being held out-of-service [0151]).

Regarding Claim 9 (Original):  Lyons further discloses wherein the processor comprises a processor of a slot machine interface board supported by a housing of an electronic gaming machine (Lyons, cabinet housing 420 houses a processor [0223]).

Regarding Claim 13 (Currently Amended):  Lyons discloses a method of operating a gaming establishment management system component, the method comprising:
monitoring, by a processor, for an occurrence of a mobile device service window triggering event (Lyons, some embodiments provide: (1) the use of the phone as a way of finding objects in a casino, (2) the ability to reserve games from the phone, and unlock the 
responsive to the occurrence of the mobile device service window triggering event, wirelessly communicating, via a first interface and to a mobile device, first data associated with a service window (Lyons, once installed and configured, the mobile application for the Virtual Ticket System may be enabled for "push notifications"; this is a class of signals that is supported by all major phone platforms; a push notification is a signal that causes the application to become active, and can be sent over the internet; once active, the application may communicate with a server interactively; on this embodiment, the server is connected to the casino CMS [0379]), wherein the mobile device is distinct from the gaming establishment component, the mobile device is distinct from any electronic gaming machine (Lyons [Fig. 27]), and when received by the mobile device, the first data causes a mobile device application of the mobile device to display the service window independent of any input received by an input device of the mobile device to display the service window (Lyons, some embodiments provide features that include, by way of example only: (1) enabling players to quickly find objects of interest, (2) increasing casino revenue by helping players find their favorite games quicker, (3) enabling players to reserve games from their phone, (4) leveraging technology that players already have, and (5) utilizing a system that is inexpensive to deploy, since it does not require any new infrastructure; in other aspects, some embodiments provide: (1) the use of the phone as a way of finding objects in a casino, (2) the ability to reserve games from the phone, and unlock the games with a PIN, (3) notification when games become available, and (4) the ability to find other players, and the games that they are playing [0157]).

Regarding Claim 14 (Original):  Lyons further discloses wherein the mobile device service window triggering event occurs based on an event associated with an electronic gaming 

Regarding Claim 15 (Original):  Lyons further discloses wherein the mobile device service window triggering event occurs based on information to be displayed by the service window (Lyons, referring now of FIG. 7, in another aspect of a gaming system having augmented reality viewing capabilities, the pop-up window also enables a player to "reserve" a gaming machine; some embodiments provide: ... (3) notification when games become available [0157]).

Regarding Claim 16 (Original):  Lyons further discloses wherein the mobile device service window triggering event occurs based on a parameter of the mobile device (Lyons, referring now of FIG. 7, in another aspect of a gaming system having augmented reality viewing capabilities, the pop-up window also enables a player to "reserve" a gaming machine; some embodiments provide: ... (3) notification when games become available [0157]).

Regarding Claim 17 (Original):  Lyons further discloses wherein the mobile device service window triggering event comprises an event selected by a player (Lyons, some embodiments provide: (1) the use of the phone as a way of finding objects in a casino, (2) the ability to reserve games from the phone, and unlock the games with a PIN, (3) notification when games become available, and (4) the ability to find other players, and the games that they are playing [0157]).

Regarding Claim 18 (Original):  Lyons further discloses wherein the mobile device service window triggering event comprises an event selected by a gaming establishment operator (Lyons, if a low (or high) credit limit is reached, a push notification is sent to the mobile 

Regarding Claim 19 (Original):  Lyons further discloses after the occurrence of the mobile device service window triggering event, communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine displaying an indication associated with the display of the service window (Lyons, the pop-up window also enables a player to "reserve" a gaming machine; reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature; if a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine; preferably, the CMS generates a PIN and transmits this PIN to the gaming machine and back to the phone; this PIN is displayed on the phone, as shown in FIG. 7; the gaming machine then locks up for a period of time to give the player time to walk over; when the player reaches the gaming machine, he or she enters the matching PIN and the game is unlocked [0151]).

Regarding Claim 20 (Original):  Lyons further discloses after the first data is wirelessly communicated to the mobile device, communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine ceasing to display the service window (Lyons, the pop-up window also enables a player to "reserve" a gaming machine; reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature; if a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine; preferably, the CMS .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al., US 2010/0240455 A1 (hereinafter Gagner).

Regarding Claim 10 (Currently Amended):  Gagner discloses a gaming establishment component comprising:
a first interface configured to communicate with an electronic gaming machine (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 801.11, Ethernet, public switched telephone networks, SONET, etc. [0073] and [Fig. 3]);
a second interface configured to communicate with a mobile device (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as 
a processor (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware [0078]; a central processing unit (CPU) 826 connected to main memory 828 [0121]); and
a memory device which stores a plurality of instructions, which when executed by the processor (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware and machine-readable media including instructions for performing the operations described herein; machine-readable media includes any mechanism that provides (i.e., stores and/or transmits) information in a form readable by a machine (e.g., a wagering game machine, computer, etc.); for example, tangible machine-readable media includes read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory machines, etc.; machine-readable media also includes any media suitable for transmitting software over a network [0078]), cause the processor to:
during a period of time that a display device of the electronic gaming machine is displaying a service window, receive first data associated with an occurrence of a service window transfer event (Gagner, the notifications can appear in an area continuously, such as secondary content notification 118, which remains in the secondary content section 105 until closed or minimized by the player [0045] and [Fig. 1]), and 
responsive to the occurrence of the service window transfer event: 
communicate, via the first interface and to the electronic gaming machine, second data which results in the display device of the electronic gaming machine ceasing to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around 
wirelessly communicate, via the second interface and to the mobile device, third data associated with the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; this is an example of high priority secondary content that can move from a secondary device to a primary device and overtake the primary content in the primary device [0093]; the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines [0073] and [Fig. 3]), wherein when received by the mobile device, the third data causes a mobile device application of the mobile device to display the service window (Gagner, in 
Gagner fails to explicitly disclose wherein the mobile device is distinct from the gaming establishment component and distinct from the electronic gaming machine.
Lyons teaches wherein the mobile device is distinct from the gaming establishment component and distinct from the electronic gaming machine (Lyons [Fig. 27]).
Gagner discloses processes and devices that cause secondary content to be presented during wagering games (Gagner [Abstract]).  One of the devices described is a secondary content server (Gagner [Abstract]).  The secondary content server can obtain user related information, like user preferences, about a player of a wagering game and use the user related information to determine or generate secondary content (Gagner [Abstract]).  The secondary content server can cause the secondary content to be presented on a wagering game device or terminal (Gagner [Abstract]).  The secondary content server can determine if more than one device can present the secondary content (Gagner [Abstract]).  In some embodiments, the secondary content server presents the secondary content on a wagering game device (Gagner [Abstract]).  However, if other devices are connected to the wagering game device, the secondary content server may instead cause the secondary content to be presented on one of the other devices (Gagner [Abstract]).  In some embodiments, secondary content is triggered by 
Lyons teaches a method for enabling a mobile augmented reality (AR) table betting system to facilitate game play with a table game and one or more players each using a mobile device (Lyons [Abstract]).  The mobile device can be used as a way of finding objects in a casino, to reserve games from the phone, and unlock the games with a PIN, notify when games become available, and enable players to find other players, and the games that they are playing (Lyons [0157]).  The mobile device is technology that the players already have (Lyons [0157]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the presentation of secondary content as disclosed by Gagner with the method of informing players of other events as taught by Lyons in order to leverage technology that players already have, and is inexpensive to deploy, since it does not require any new infrastructure.

Regarding Claim 11 (Original):  Gagner further teaches wherein the service window transfer event occurs responsive to receipt of an input (Gagner, terminals can use priority to resolve conflicts when they receive multiple content presentation requests from multiple system components (e.g., primary game units, secondary game units, advertising servers, etc.); Criteria for determining priority can include: [0067];   Component State --Priority can be based on states associated with components that request content presentation; in some embodiments, primary and secondary content units can be in states such as: initiation state (i.e., about to begin play or presentation of content), playing or presentation state, status update state (e.g., changing status of a credit meter), idle, etc.; the following is an example of states and priority; the primary content unit 214 and the secondary content unit 220 can each conduct and provide content for a specific terminal; when both the primary and secondary units are in an idle state, the secondary content may have higher priority; higher priority can cause the secondary content to appear in a 

Regarding Claim 12 (Original):  Gagner further teaches wherein the service window transfer event automatically occurs responsive to a determination that the mobile device application is being executed (Gagner, terminals can use priority to resolve conflicts when they receive multiple content presentation requests from multiple system components (e.g., primary game units, secondary game units, advertising servers, etc.); Criteria for determining priority can include: [0067];   Component State --Priority can be based on states associated with components that request content presentation; in some embodiments, primary and secondary content units can be in states such as: initiation state (i.e., about to begin play or presentation of content), playing or presentation state, status update state (e.g., changing status of a credit meter), idle, etc.; the following is an example of states and priority; the primary content unit 214 and the secondary content unit 220 can each conduct and provide content for a specific terminal; when both the primary and secondary units are in an idle state, the secondary content may have higher priority; higher priority can cause the secondary content to appear in a larger display area, to be superimposed over other content, etc.; if secondary content, like a secondary wagering game, moves to an active state, like a playing state, its priority may be heighted above the primary content in an idle state; if both are active, playing, etc., the primary content may have higher priority [0071]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715